DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 8 (FIG. 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  
Claim 1, line 2, “Said” should be changed to --said--.
Claim 1, line 4, “Said” should be changed to --said--.

Claim 1, line 9, “Each” should be changed to --each--.
Claim 1, line 9, “said split or splits” should be changed to --said one or more splits-- for consistency purposes (with regards to line 6).
Claim 5, line 3, “Having” should be changed to --having--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a means for tightening around the tree trunk” and “one or more means to close the split” in claim 1.  These limitations recite the structure, specifically “a drawstring” and “a zipper, or hook and loop fasteners”, respectively, and will be interpreted as said structures.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "such as" (“such as with a drawstring, line 5 and “such as with a zipper, or hook and loop fasteners”, lines 9-10) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 2 recites “having a frame, and being made of fabric or other flexible material, which is supported by and fits over said frame” lines 1-2.  It is unclear exactly which element of the invention is “made of fabric or other flexible material”.  Due to the wording of the claim, the limitation could be read as the frame is made of fabric or other flexible material, which does not appear to be true.  As such, it is suggested that Applicant amend claim 1 to have the preamble only recite the hunting blind and have “a 
Claim 3 recites “being primarily made of a hard plastic material” line 1. It is unclear exactly which element of the invention is made of hard plastic material, especially since at least the collar was previously recited as being made of fabric or other flexible material (claim 1, line 4).  As such, it is suggested that Applicant amend claim 1 to have the preamble only recite the hunting blind and have “a roof, walls and a bottom edge” be in the claim body so these elements can be referenced in claim 3 (as it is presumed that at least one of, or a combination of, these elements that are actually made of a hard material).Clarification is required.     
Regarding claim 3, the phrase "such as" (“such as plastic”, line 1) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 4 recites “having one split in the hard material” in line 1.  It is unclear if the split of claim 4 is the same as, or one of, the previously recited “one or more splits” (claim 1, line 6) or a different, additional split.  For examination purposes, it is assumed that the split of claim 4 is one of the previously recited splits.  If so, it is recommended that Applicant amend claim 4 to recite “wherein the one or more splits comprises one split”.  Clarification is required. 
Claim 4 recites “and having two curtains made of fabric or other flexible material” in line 2.  It is unclear exactly which element has the two curtains.  Clarification is required.

Claim 5 recites “having a plurality of splits in the hard material and thus being made of a plurality of pieces” in lines 1-2.  It is unclear if the splits of claim 5 are the same as, or one of, the previously recited “one or more splits” (claim 1, line 6) or different, additional splits.  For examination purposes, it is assumed that the plurality of splits of claim 5 are the previously recited splits.  If so, it is recommended that Applicant amend claim 5 to recite “wherein the one or more splits comprises a plurality of splits”.  Clarification is required. 
Claim 5 recites “having two curtains made of fabric or other flexible material at each split” in line 3.  It is unclear exactly which element has the two curtains.  Clarification is required.
Regarding claim 5, the phrase "such as" (such as a zipper, or hook and loop fasteners”, line 2) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaeffer (US-4,922,942) in view of Shih (US-2011/0017250 A1).
Schaeffer discloses a tent (that could be used as a hunting blind): said blind having a hole (formed by 26 when blind is in an erected position) in the middle of the roof large enough to accommodate a tree trunk (42); said hole in the roof having a collar (26) made of fabric or other flexible material (col. 3, lines 55-56, “reinforced web layer”, must be flexible since it wraps around the tree trunk from a flat portion), which has a means for tightening around the tree trunk, such as with a drawstring (44; col 3, lines 55-60); and said blind having one or more splits (split formed by edges of 50 that 22, 24 are located on), each of which extends from the hole in the roof down to the bottom edge of the blind (as seen in FIG. 1), and which allows the blind to open and to be installed around the tree trunk; and each of said one or more splits having one or more means to close the split, such as with a zipper (22, 24), or hook and loop fasteners.
Schaeffer teaches the blind to have a truncated conical shape, and as such lacks a distinctive roof and walls (but does teach a bottom edge 28).  Shih discloses a tent comprising a roof (portion of 40 that covers the horizontal members 21, as seen in FIG. 1), walls (vertical portions of 40 depending from the roof), and a bottom edge (bottom of walls of 40 near the ground), wherein said blind has a hole in the middle of the roof large enough to accommodate a tree trunk (as seen in FIG. 1), wherein said blind has a frame (20) and wherein the roof and walls are made of fabric or other flexible material (tarpaulin, paragraph 29) and are supported by and fit over said frame (as seen in FIG. 1).  It would have been obvious to one of ordinary skill in the art before the effective . 

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaeffer (US-4,922,942) in view of Hayes (US-9,758,985 B2).
Schaeffer discloses a tent (that could be used as a hunting blind): said blind having a hole (formed by 26 when blind is in an erected position) in the middle of the roof large enough to accommodate a tree trunk (42); said hole in the roof having a collar (26) made of fabric or other flexible material (col. 3, lines 55-56, “reinforced web layer”, must be flexible since it wraps around the tree trunk from a flat portion), which has a means for tightening around the tree trunk, such as with a drawstring (44; col 3, lines 55-60); and said blind having one or more splits (split formed by edges of 50 that 22, 24 are located on), each of which extends from the hole in the roof down to the bottom edge of the blind (as seen in FIG. 1), and which allows the blind to open and to be installed around the tree trunk; and each of said one or more splits having one or more means to close the split, such as with a zipper (22, 24), or hook and loop fasteners.
Schaeffer teaches the blind to have a truncated conical shape, and as such lacks a distinctive roof and walls (but does teach a bottom edge 28).  Hayes teaches a hunting blind comprising: a roof (140), walls (120), wherein said blind can surround a tree trunk (as seen in FIG. 7), wherein said blind being primarily made of a hard material (col. 3, lines 9-10; col. 4, lines 15-16).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schaeffer . 

Allowable Subject Matter
Claims 4 and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268.  The examiner can normally be reached on M-F: 11AM-7PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on (571)272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DNJ/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636